Exhibit 10.3

      (MANHATTAN ASSOCIATES LOGO) [g16939g1693900.gif]   Modification Agreement
for Terms and Conditions
for Stock Options

The purpose of this Stock Option Modification Agreement is to modify the terms
of “Terms and Conditions for Stock Options” between Manhattan Associates, Inc.
and [Insert name of executive] (“Optionee”) as attached to each Manhattan
Associates, Inc Stock Option Grant previously granted or granted in the future.
Optionee’s “Terms and Conditions for Stock Options” for all such grants are
hereby modified as follows:
“In the event of a Change of Control AND provided Optionee is terminated other
than for Cause or is terminated by a Constructive Termination and such
termination or Constructive Termination occurs within two (2) years of such
change of control, all options and all restricted shares granted prior to such
change of control pursuant to the Manhattan Associates, Inc. Stock Incentive
Plan whether vested or non-vested shall vest as of the date of the termination.”
Definitions:
Change of Control shall mean the happening of an event that shall be deemed to
have occurred upon the earliest to occur of the following events: (i) the date
the stockholders of the Company (or the Board, if stockholder action is not
required) approve a plan or other arrangement pursuant to which the Company will
be dissolved or liquidated; (ii) the date the stockholders of the Company (or
the Board, if stockholder action is not required) approve a definitive agreement
to sell or otherwise dispose of all or substantially all of the assets of the
Company; or (iii) the date the stockholders of the Company (or the Board, if
stockholder action is not required) and the stockholders of the other
constituent corporations (or their respective boards of directors, if and to the
extent that stockholder action is not required) have approved a definitive
agreement to merge or consolidate the Company with or into another corporation,
other than, in either case, a merger or consolidation of the Company in which
holders of shares of the Company’s voting capital stock immediately prior to the
merger or consolidation will have at least fifty percent (50%) of the ownership
of voting capital stock of the surviving corporation immediately after the
merger or consolidation (on a fully diluted basis), which voting capital stock
is to be held by each such holder in the same or substantially similar
proportion (on a fully diluted basis) as such holder’s ownership of voting
capital stock of the Company immediately before the merger or consolidation.
Cause shall include but not be limited to an act or acts or an omission to act
by the Optionee involving (i) willful and continual failure to substantially
perform his duties with the Company (other than a failure resulting from the
Optionee’s Disability) and such failure continues after written notice to the
Optionee providing a reasonable description of the basis for the determination
that the Optionee has failed to perform his duties, (ii) indictment for a
criminal offense other than misdemeanors not disclosable under the federal
securities laws, (iii) breach of this Agreement in any material respect and such
breach is not susceptible to remedy or cure or has not already materially
damaged the Company, or is susceptible to remedy or cure and no such damage has
occurred, is not cured or remedied reasonably promptly after written notice to
the Optionee providing a reasonable description of the breach, or (iv) conduct
that the Board of Directors of the Company has determined, in good faith, to be
dishonest, fraudulent, unlawful or grossly negligent or which is not in
compliance with the Company’s Code of Conduct or similar applicable set of
standards or conduct and business practices set forth in writing and provided to
the Optionee prior to such conduct.
Constructive Termination  For purposes of this Agreement, Constructive
Termination shall mean a situation after a Change of Control where the failure
by the Company to provide the Optionee with compensation and benefits
substantially comparable, in the aggregate, to those provided for under the
employee benefit plans, programs and practices in effect immediately prior to
the Change of Control.
All other terms of the “Terms and Conditions for Stock Options” shall remain the
same. This provision is in addition to, and not in lieu of any provision in your
employment agreement relating to options. Please indicate your acceptance of
this modification by signing below.

                 
 
                Optionee:   Company:    
 
               
By:
    By:      
 
           
 
  [Insert name of executive]       Peter F. Sinisgalli    
 
               
Date:
    Date:      
 
               

